UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6879


RICHARD D. MOISE,

                    Plaintiff - Appellant,

             v.

STATE OF MARYLAND; LARRY HOGAN, Governor,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:20-cv-03330-RDB)


Submitted: September 9, 2021                                Decided: September 14, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard D. Moise, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard D. Moise, a Maryland inmate, appeals the district court’s orders dismissing

his 42 U.S.C. § 1983 action under 28 U.S.C. § 1915(e)(2)(B) and denying his motion to

amend the judgment. In his complaint, Moise asserted an access-to-courts claim based on

a state postconviction court’s decision that required Moise to litigate his postconviction

claims through counsel. Because the Sixth Amendment right to self-representation does

not extend beyond a defendant’s criminal trial, Martinez v. Ct. of Appeal of Cal., 528 U.S.

152, 160, 163 (2000), we agree that dismissal was warranted. Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2